Exhibit 10.12

 

[g29112kgimage002.gif]

 

 

 

THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is made and entered into
this 29th day of November, 2004 (“Effective Date”) by and between SI
International, Inc., a Delaware corporation (“SI International”), and Walter J.
Culver, an individual (“Consultant”). This Agreement governs the work described
in each Project Work Order entered into or issued hereunder.

 

NOW THEREFORE, in consideration of the mutual promises of the parties, the
parties agree as follows:

 

SECTION.  1                         DEFINITIONS.

 

The following terms, as used herein or in exhibits or attachments hereto, shall
have the meanings indicated:

 

1.1                                 “Confidential Information.”  Any and all
business, technical or third-party nonpublic information that is disclosed,
provided or otherwise made available to Consultant by SI International.

1.2                                 “Goods.” Material, reports or other
deliverables identified or resulting from the Work.

1.3                                 “Project Work Order.” Each document executed
by Consultant and SI International for the provision of Work, and contains the
pricing and other terms and conditions applicable to the project.

1.4                                 “Services.” Any labor effort provided under
a Project Work Order.  Services do not include nor encompass Consultant’s
service as a member of the Board of Directors of SI International.

1.5                                 “Work.” Any sale of Goods or provision of
Services by Consultant to or for SI International.

1.6                                 “Work Product.”  All documentation,
materials, ideas, designs, techniques, inventions, discoveries, improvements,
information, creations, software, and any other items discovered, prepared or
developed by Consultant in the course of or resulting from performance
hereunder.

 

SECTION.  2                         SCOPE OF WORK

 

Neither party is obligated to enter into any particular Project Work Order. 
Each executed Project Work Order together with the terms and conditions of this
Agreement define the scope of work for a particular project under this
Agreement.  In the event of any conflict between this Agreement and a Project
Work Order, the terms of the Project Work Order shall control, but only with
respect to that particular Project Work Order.

 

SECTION.  3                         FEES, INVOICES, PAYMENT

 

Consultant will be compensated for work performed in accordance with the Project
Work Order.  SI International shall have no further liability beyond the lesser
of (i) amounts due for Services and/or Work rendered and accepted thereunder or
(ii) the maximum amount set forth in the applicable Project Work Order. 
Consultant shall invoice SI International for Work performed on a fixed-price
basis according to the methodology specified in the applicable Project Work
Order.  For Project Work Orders to be performed on a Labor Rate Basis,
Consultant’s rate shall be $225 per hour and Consultant shall invoice SI
International for Work performed.  Payments by SI International are generally
within thirty (30) days after SI International’s receipt of Consultant’s
complete and accurate invoice for Work completed and accepted by SI
International. Except as otherwise agreed in the applicable Project Work Order,
Consultant shall not seek reimbursement from SI International for expenses or
costs incurred in performing Work. For all travel-related expenses, to be paid
separately by SI International, Consultant shall obtain the prior written
approval of SI International before incurring any expenses and promptly submit
an expense report with all supporting documentation, which will be subject to
any limitations in the approval or approval request and the expense
reimbursement policies of SI International.

 

SECTION.  4                         CONFIDENTIALITY

 

Consultant shall comply with the directions of SI International in handling
Confidential Information and shall not disclose Confidential Information to any
third party. This provision will not apply to information that is now or later
comes into the public domain without the fault of Consultant; is known by
Consultant prior to the Effective Date; is independently developed by
Consultant, as demonstrated by written documents; or is obtained by Consultant
from a third party that does not have an obligation to keep the information
confidential.   Consultant’s confidentiality obligations shall survive for a
period of five (5) years from earlier of the expiration or termination of this
Agreement, unless a longer period of survival is set forth in such Project Work
Order.

 

 

Consulting Services Agreement

SI International
Proprietary

 

--------------------------------------------------------------------------------


 

SECTION.  5                         WARRANTIES

 

Consultant represents, warrants, and covenants that

 

5.1                                 Consultant’s entry into this Agreement or
performance of Work hereunder has not and will not violate any consulting,
employment, non-competition, proprietary information, confidentiality or other
agreement, arrangement, understanding, or restriction applicable to him.

5.2                                 The Work will be performed using the highest
professional standards.

5.3                                 Consultant shall comply with applicable
federal, state, and local laws in performing the Work.

5.4                                 Consultant is authorized to work in the
United States and to provide the services provided.

5.5                                 No Work will infringe any copyright, trade
secret, patent or other proprietary right of a third party.

5.6                                 Consultant has all right, title and interest
to grant any and all of the licenses granted hereunder.

5.7                                 No officer, employee or agent of SI
International has been or will be employed, retained, paid a fee or otherwise
receive personal compensation or consideration from Consultant in connection
with obtaining, arranging or negotiating this Agreement or any Project Work
Order.

5.8                                 No collusive arrangements have been made
with other suppliers or persons bearing in any way upon this Agreement, Project
Work Order or any Work hereunder.

 

SI INTERNATIONAL DOES NOT MAKE ANY WARRANTIES, EXPRESS OR IMPLIED, TO
CONSULTANT.  The provisions of this Section shall survive the termination or
expiration of this Agreement for the period stated herein.

 

SECTION.  6                         WORK PRODUCT

 

All right, title and interest in the Work Product shall vest in SI International
and shall be deemed to be a work made for hire. To the extent it may not be
considered a work made for hire, Consultant assigns to SI International all
right, title and interest in the Work Product.  To the extent that the Work
Product includes previously developed items, Consultant hereby grants to SI
International an unrestricted, royalty-free, perpetual, irrevocable,
transferable, assignable license to make, use, market, import, distribute, copy,
modify, prepare derivative works, perform, display, disclose and sublicense
same.  Upon request, Consultant agrees to assist SI International to protect,
convey and enforce SI International’s rights in the Work Product.

 

SECTION.  7                         INDEPENDENT CONTRACTOR

 

Consultant certifies that he is engaged in an independent business and will
perform his obligations under this Agreement as an independent contractor; that
neither this Agreement nor any Work direction hereunder constitutes an
authorization to act for or bind SI International; and that Consultant may and
does work for other customers.  This Agreement shall not make Consultant
eligible to participate or to receive coverage under any SI International
benefit plan, program, employment policy or procedure or workers’ compensation
insurance.

 

SECTION.  8                         LIMITATION OF LIABILITY

 

SI INTERNATIONAL SHALL HAVE NO LIABILITY TO CONSULTANT FOR ANY CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

SECTION.  9                         INDEMNIFICATION

 

Consultant shall indemnify, hold harmless and defend, at Consultant’s expense,
SI International (including its officers, directors, employees and agents)
against any loss, cost, expense or liability (including but not limited to
attorney fees and awarded damages) arising out of (i) a claim that the Work, or
its use, infringes a patent, trade secret or other intellectual property right,
(ii) based upon the breach of any term, condition, warranty, representation or
covenant under this Agreement or any Project Work Order hereto, (iii) resulting
from the negligence or willful or reckless acts or failures to act of
Consultant.

 

SECTION.  10                  TERM AND TERMINATION

 

Subject to the prior review and approval of SI International’s Audit Committee
of the Board of Directors, this Agreement shall be effective on January 15, 2005
and shall expire on January 14, 2006, and may be extended or otherwise modified
by mutual agreement of the parties.  SI International may terminate this
Agreement or any

 

2

--------------------------------------------------------------------------------


 

Project Work Order, in whole or in part, for its convenience upon seven (7) days
prior written notice.  SI International may terminate this Agreement or any
Project Work Order hereunder, immediately, in whole or in part, based upon
Consultant’s breach of a material term of the Agreement or a Project Work
Order.  The provisions of the articles on Warranties, Confidential Information,
Work Product, Indemnification, survive the termination or cancellation of this
Agreement.  In the event that SI International terminates an effort according to
this Section, Consultant will receive fair compensation for Work done, but in no
event to exceed either the fixed price specified in Project Work Order or a
price determined by Consultant’s labor rates set forth herein, whichever is
lower.

 

SECTION.  11                  ADVERTISING, AND PUBLICITY

 

Consultant shall not use the names, logos, trademarks, or other marks of SI
International in any advertising, promotional efforts or publicity of any kind
without the prior written permission of SI International.

 

SECTION.  12                  GENERAL PROVISIONS

 

12.1                           Modifications; Notices. This Agreement and
Project Work Order(s) may be amended or modified only by a written instrument
signed by duly authorized representatives of the respective parties. All
notices, requests, demands, or other communications hereunder other than
day-to-day communications within the duties of the technical representatives
shall be in writing and deemed given if personally delivered or five (5) days
after proper mailing to the address below.

12.2                           Waiver of Breach. No waiver of any provision of
this Agreement or any right or obligation of SI International shall be effective
unless in writing, signed by its authorized representative. The failure of SI
International to enforce a right shall not constitute a waiver.

12.3                           Choice of Law and Jurisdiction. This Agreement
shall be construed in accordance with the laws of the Commonwealth of Virginia,
without giving effect to any choice of law rules. The parties consent to the
exclusive jurisdiction of the courts of Fairfax County, Virginia, and the
Federal District Court for the District of Virginia, for causes of actions
arising out or in connection with this Agreement.

12.4                           Records and Audit. Consultant further agrees to
maintain its books and records relating to Work for a period of 3 years from the
date such work was completed, and to make such books and records available to SI
International, during normal business hours and upon reasonable advance notice.

12.5                           Remedies. Remedies herein are cumulative and in
addition to other rights available in law or in equity.

12.6                           Headings Not Controlling. Headings used in this
Agreement are for reference purposes only and shall not be used to modify the
meaning of the terms and conditions of this Agreement.

12.7                           Survival Period. Any provision of this Agreement
that imposes an obligation following the termination or expiration of this
Agreement will survive the termination or expiration and will continue to be
binding upon the parties to this Agreement.

12.8                           Entire Agreement, Partial Invalidity. Neither
party has been induced by representations, statements, warranties, or agreements
other than those set forth herein. This Agreement embodies the entire
understanding of the parties hereto relating to the Services regarding the
subject matter hereof and supersedes any previous agreements or understandings,
written or oral, in effect between the parties relating thereto. If any part,
term, or provision of this Agreement shall be held illegal, unenforceable, or in
conflict with applicable laws, the validity of the remaining portion or portions
shall not be affected thereby.  Consultant may not assign this Agreement without
SI International’s prior written consent.

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, HAVE CAUSED THIS AGREEMENT TO BE
EXECUTED BY THEIR AUTHORIZED REPRESENTATIVES ON THE DATES SET FORTH BELOW.



SI INTERNATIONAL, INC.

CONSULTANT

 

 

By:

/s/ THOMAS E. DUNN

 

By:

/s/ WALTER J. CULVER

 

 

Authorized Signature

 

Authorized Signature

Name:

Thomas E. Dunn

Name:

Walter J. Culver

Title:

Chief Financial Officer

TPN:

 

Date:

 

Date:

 

Address for Purposes of Notices:

Address for Purposes of Notices:

12012 Sunset Hills Road, Suite 800

11175 Lake Chapel Lane

Reston, VA 20190

Reston, VA 20191

 

3

--------------------------------------------------------------------------------